DETAILED ACTION

Notice of Pre-AIA  or AIA  status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
This action is in reply to the Applicant’s amendments filed on 14 July 2022.
Claims 1 and 7 have been amended.
Claims 13 have been canceled.
Claims 1-12 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed on 14 July 2022 have been fully considered but they are not persuasive.
	On page 5-7 of the Applicant’s Response, applicant argues that Bengtsson is silent on any features in which signal strengths of each candidate beam resulting from the initial beam sweeping are measured cited in claims 1 and 7.
The Examiner respectfully disagrees with Applicant’s arguments, because Bengtsson disclose the determining the signal characteristics including signal strength, signal power, SNR, SINR, signal latency, etc. for beam sweeping (measured for each beam) of subset of full beams instead of full beam sweeping for reduced resource elements and power (Fig. 1B, Fig. 11, paragraph [0030, 0031, 0049, 0054, 0057, 0059]). Therefore, Bengtsson disclosed all claimed limitation in claims 1 and 7.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
Claims 1-4, 6-10, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. PGPub. No. 20200028544 to Bengtsson et al.
As to Claims 1 and 7, Bengtsson discloses an intelligent computing device and method for receiving a signal from a base station, device and method comprising (Fig. 1A, Fig. 16, paragraph [0001, 0002, 0066]):
a transceiver configured to detect a plurality of candidate beams irradiated from the base station (Fig. 1B, Fig. 2B, Fig. 16 (1630), paragraph [0002, 0003, 0009, 0020, 0031, 0054, 0062], where the transceiver of user equipment/base station receives the reference signal radiated from corresponding base station/user equipment antenna array (and vice versa) for determining beam information including receiver signal strength, signal to  noise ratio, or signal to interference ratio);
a processor configured to (Fig. 16 (1602), Fig. 17):
cluster at least one of the plurality of candidate beams into at least one candidate cluster (Fig. 1B, Fig. 11, paragraph [0003, 0011, 0030, 0049, 0054], where the reduced set of beams (candidate cluster) is selected from the full set of beams (plurality of candidate beams) for beam sweep for more intelligent section with reduce the signal overhead and latency);
measure received signal strength of each candidate beam in the at least one candidate cluster (Fig. 1B, Fig. 11, paragraph [0003, 0011, 0030, 0031, 0049, 0054, 0057, 0059], where the signal characteristics including the signal strength, signal power, SNR, SINR, signal latency, etc. is determined (measure) during the beam sweeping (measured for each beam) of subset of full beams for selection of optimal beam);
select an optimal beam based on received signal strengths of each candidate beam in the at least one candidate cluster (Fig. 1B, Fig. 11, paragraph [0003, 0011, 0030, 0031, 0049, 0054, 0059], where a beam out of the reduced set of beams for transmitting and receiving data is selected based on the beam information including received signal strength for each beam);
receive a signal using optimal beam (Fig. 1B, Fig. 11, paragraph [0003, 0011, 0030, 0031, 0040, 0049, 0054, 0059], where the selected beam from the reduced set of beams (cluster) is used for transmitting and receiving data for optimal communication between devices (the base station and the user equipment)).

As to Claims 2 and 8, Bengtsson further disclose the intelligent computing device and method wherein the processor is further configured to cluster the at least one candidate beam into the at least one candidate cluster based on reception characteristics of each of the plurality of candidate beams (Fig. 1B, Fig. 11, paragraph [0003, 0011, 0030, 0031, 0049, 0054, 0059], where the determining beam information of the reduced set of beams includes the signal strength, signal to  noise ratio, or signal to interference ratio).

As to Claims 3 and 9, Bengtsson further disclose the intelligent computing device and method wherein the reception characteristics includes a received signal strength indicator (Fig. 1B, Fig. 11, paragraph [0003, 0011, 0030, 0031, 0049, 0054, 0059], where the determining beam information of the reduced set of beams includes the signal strength (RSSI)).

As to Claims 4 and 10, Bengtsson further disclose the intelligent computing device and method wherein the processor is further configured to
determine a K value representing a number of candidate clusters based on a distance between the intelligent computing device and the base station (Fig. 1B, Fig. 5, Fig. 11, paragraph [0003, 0008, 0011, 0012, 0030, 0039, 0040, 0041, 0042, 0049, 0054], where the number of reduced sets of beams (with specific number of candidate clusters - K) is selected from the full set of beams (plurality of candidate beams) for beam sweep based on the location (implicitly at specific distance with specific angle to cover the area) of user equipment at different time interval);
generate the at least one candidate cluster form among the K number of candidate cluster based on a location of the intelligent computing device (Fig. 1B, Fig. 5, Fig. 11, paragraph [0003, 0008, 0011, 0012, 0030, 0039, 0040, 0041, 0042, 0049, 0054], where the one reduced set of beams (one candidate) is used for the beam sweep at specific location (at specific angel) of user equipment at specific time interval).

As to Claims 6 and 12, Bengtsson further disclose the intelligent computing device and method wherein the processor is further configured to
monitor candidate beams adjacent to the at least one candidate cluster (Fig. 1B, Fig. 5, Fig. 11, paragraph [0013, 0058], where the subsequent beam sweep includes the neighboring beams (adjacent beams monitored) form current sweep beams);
allow the adjacent candidate beams to be included in the at least one candidate cluster  based on the monitoring result (Fig. 1B, Fig. 5, Fig. 11, paragraph [0013, 0058], where the subsequent beam sweep includes the neighboring beams (adjacent beams monitored) form current sweep beams).
  



Allowable Subject Matter
Claims 5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fail to anticipate or render obvious step of measuring a transmission power of the base station, determining a centroid of the at least one candidate cluster using the transmission power of the base station, and reconfiguring the at least one candidate cluster based on the determined centroid.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNG S AHN/Examiner, Art Unit 2631                                                                                                                                                                                                        (571)-270-3706
sung.ahn@uspto.gov